DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 03/04/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. U.S. Patent Publication No. 2008/0068328 (hereinafter Jou) in view of Jung et al. U.S. Patent Publication No. 2009/0303391 (hereinafter Jung).
Consider claim 1, Jou teaches a luminance controller comprising (Figure 1, and [0026] backlight adjusting system): a luminance calculator configured to calculate an luminance of each of pixel blocks obtained by a display panel, based on image data of a current frame ([0043], contrast between current image frame and previous image frame and thus contrast is calculated ([0044-0046] also refers to brightness index)); a pop-up detector configured to detect an image pop-up by determining a number of luminance change blocks between a previous frame and the current frame among the pixel blocks ([0043], contrast of the image frame and further refers to necessary to adjust the backlight luminance); and a tone map controller configured to control a change in tone map curve of a gray scale of the image data, based on the detected result of the pop-up detector ([0043], necessary to adjust the backlight luminance. Figure 4a shows brightness adjustment during plurality of frames).
Jou does not appear to disclose average luminance and blocks obtained by dividing a display panel.
Jung teaches compensating the brightness on the basis of the current frame in [0048] and further teaches average luminance and blocks obtained by dividing a display panel in [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as 

Consider claim 2, Jou and Jung teach all the limitations of claim 1. In addition, Jou teaches the pop-up detector compares the number of luminance change blocks with a preset popup range ([0043], threshold); and when the number of luminance change blocks is included in the pop-up range, the pop-up detector determines that the image pop-up has occurred in the current frame, and outputs a popup signal ([0043], threshold value, necessary to adjust the backlight luminance).

Consider claim 3, Jou and Jung teach all the limitations of claim 2. In addition, Jou teaches wherein the tone map controller gradually changes the tone map curve of the previous frame to a target tone map curve (Figure 3a, BR_curr and BR_dest) throughout a plurality of frame periods in response to the pop-up signal ([0041], brightness index is gradually adjusted (see also figure 4a, plurality of frame periods).

Consider claim 5, Jou and Jung teach all the limitations of claim 1. In addition, Jou teaches an image compensator configured to update the tone map curve that expands a luminance range based on a luminance of each of preset gray scale sections of the image data on the entire image of the current frame (Figure 4a, see expansion of luminance range BR_INC). Furthermore, Jung teaches average luminance in [0052].

Consider claim 6, Jou and Jung teach all the limitations of claim 5. In addition, Jou teaches when the number of luminance change blocks is included in a preset pop-up range ([0043], when adjusted, when the contrast is not the same), the tone map controller adjusts a variation in the tone map curve by controlling the image compensator (Figure 4A and [0043]).

Consider claim 7, Jou and Jung teach all the limitations of claim 5. In addition, Jou teaches when the number of luminance change blocks is out of the pop-up range ([0043], when it is not adjusted, when contrast difference is approximately the same), the tone map controller is not operated, and the image compensator generates the tone map curve ([0043], when the backlight luminance is not adjusted).

Consider claim 8, Jou teaches a display device comprising: a display panel comprising a plurality of pixels (Figure 1 and [0026], LCD display); a display panel driver configured to drive the display panel to display an image, based on image data (Figure 1, frame adjusting device 106 and display device 114); and a luminance controller configured to detect an image pop-up based on a change in image information of each of the pixel blocks ([0043], contrast between current image frame and previous image frame and thus contrast is calculated ([0044-0046] also refers to brightness index)), and control a tone map curve of the image data based on the image pop-up ([0043], necessary to adjust the backlight luminance. Figure 4a shows brightness adjustment).
Jou does not appear to disclose panel divided into pixel blocks.
Jung teaches compensating the brightness on the basis of the current frame in [0048] and further teaches panel divided into pixel blocks and average image information in [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as taught by Jung so that the frame may be set as one certain value for a particular area in the display panel as suggested by Jung in [0051-0052].

Consider claim 9, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 10, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 11, Jou and Jung teach all the limitations of claim 9.
Jou does not appear to specifically disclose the average image information is an average chrominance of each of the pixel blocks.
However, Jung teaches the average image information is an average chrominance of each of the pixel blocks ([005], red, green and blue having average brightness).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as taught by Jung so that the frame may be set as one certain value for a particular area in the display panel as suggested by Jung in [0051-0052]. In addition, red, green and blue having average brightness are synthesized to form the smoothing frame.

Consider claim 12, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 14, Jou and Jung teach all the limitations of claim 13. In addition, Jou teaches the target tone map curve expands or reduces a luminance range based on a luminance of each of preset gray scale sections of the image data (see expansion BR_INC in figure 4a. Figure 5 shows reduction and expansion BR_INC).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou and Jung as applied to claim 2 above, and further in view of Knibbeler et al. U.S. Patent Publication No. 2014/0210847 (hereinafter Knibbeler).
Consider claim 4, Jou and Jung teach all the limitations of claim 2. Jou does not appear to specifically disclose the tone map controller maintains the tone map curve of the previous frame regardless of a change in the image data during a preset frame section in response to the pop-up signal.
However, in a related field of endeavor, Knibbeler teaches a dynamic range of a target display (abstract) and further teaches the tone map controller maintains the tone map curve of the previous frame regardless of a change in the image data during a preset frame section in response to the pop-up signal [0313], in dark environment, the dynamic range maintains the same LDR light output for dark and midrange values and thus the dark and midrange are maintain regardless of a change of image data during dark environment).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to maintain the same light as taught by Knibbeler in order to provide image appropriate for dark room as suggested by Knibbeler in [0313].

Consider claim 15, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonnier et al. U.S. Patent Publication No. 2021/0134245 teaches tone mapping curve may adjust display data to gradually shift the user’s adaption state from dark-adapted to bright adapted to avoid any dazzle or discomfort as mentioned  in [0031] and shown in figure 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621